Exhibit 10.1

 

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

﻿

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
dated as of October 9, 2018, (the “Effective Date”) is by and among NCS
Multistage Holdings, Inc., a Delaware corporation (the “Parent”), Pioneer
Intermediate, Inc., a Delaware corporation (the “Intermediate Parent”), Pioneer
Investment, Inc., a Delaware corporation (the “US Borrower”), NCS Multistage
Inc., a corporation incorporated pursuant to the laws of the Province of
Alberta, Canada (the “Canadian Borrower” and together with the US Borrower, the
“Borrowers”), the subsidiaries of the US Borrower party hereto (together with
the Parent and the Intermediate Parent, each a “Guarantor” and collectively, the
“Guarantors”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as US administrative agent (in such capacity, the “US
Administrative Agent”) for the Lenders, Swing Line Lender, and Issuing Lender,
Wells Fargo Bank, National Association, Canadian Branch, as Canadian
administrative agent (in such capacity, the “Canadian Administrative Agent” and,
together with the US Administrative Agent, the “Administrative Agents”) for the
Lenders, and each other Person party hereto.

RECITALS

﻿

A.    The Parent, the Intermediate Parent, the Borrowers, the US Administrative
Agent, the Canadian Administrative Agent, the Swing Line Lender, the Issuing
Lender, and the financial institutions party thereto from time to time, as
lenders (the “Lenders”) are parties to that certain Amended and Restated Credit
Agreement dated as of May 4, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”).

B.    The Borrowers have requested that the Majority Lenders amend the Credit
Agreement to permit certain Restricted Payments.

C.    The Majority Lenders are willing to amend the Credit Agreement to permit
certain Restricted Payments as provided herein and subject to the terms and
conditions set forth herein.

Now Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Defined Terms.  As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.

Section 2.    Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Agreement, unless otherwise specified.  The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular





 

 

--------------------------------------------------------------------------------

 



provision of this Agreement.  The term “including” means “including, without
limitation”.  Section headings have been inserted in this Agreement as a matter
of convenience for reference only and it is agreed that such Section headings
are not a part of this Agreement and shall not be used in the interpretation of
any provision of this Agreement.

Section 3.    Amendment to Credit Agreement.  Section 6.8 (Restricted Payments)
of the Credit Agreement is hereby amended by replacing clause (g) therein in its
entirety with the following:

(g)  any Restricted Entity may make (i) cash Restricted Payments to or on behalf
of the Parent (or any direct or indirect parent thereof) in an amount not to
exceed $10,000,000 in the aggregate per fiscal year so long as (x) such funds
are applied by the Parent (or such direct or indirect parent thereof) to
purchase or repurchase the Equity Interests of the Parent (or of such direct or
indirect parent thereof), and (y) no Default exists or would result therefrom;
and (ii) Restricted Payments in the form of Equity Interests of the Parent made
to effect the Investment permitted under Section 6.3(u); and

Section 4.    Representations and Warranties.  Each Credit Party hereby
represents and warrants that:

(a)    after giving effect to this Agreement, the representations and warranties
of the Credit Parties contained in the Credit Documents are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on the Effective Date, except that
any representation and warranty which by its terms is made as of a specified
date in which case such representation and warranty is true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such specified date;

(b)    no Default or Event of Default has occurred and is continuing;

(c)    the execution, delivery and performance of this Agreement by such Credit
Party are within its corporate or limited liability company power and authority,
as applicable, and have been duly authorized by all necessary corporate or
limited liability company action, as applicable;

(d)    this Agreement constitutes the legal, valid and binding obligation of
such Credit Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws at the time in effect affecting the rights of
creditors generally and general principles of equity whether applied by a court
of law or equity;

(e)    there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement; and

(f)    as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court has been entered in connection with this Agreement or any
other Credit Document.





--------------------------------------------------------------------------------

 



Section 5.    Conditions to Effectiveness.    The amendments set forth in
Section 3 shall become effective on the Effective Date and enforceable against
the parties hereto upon the occurrence of the following conditions which may
occur prior to or concurrently with the closing of this Agreement:

(a)    The Administrative Agents shall have received this Agreement executed by
duly authorized officers of the Parent, the Borrowers, the Guarantors, the
Administrative Agents, and the Majority Lenders;

(b)    The Borrower shall have paid all fees and expenses of the Administrative
Agents’ outside legal counsel pursuant to all invoices presented for payment at
least one Business Day prior to the Effective Date.

Section 6.    Acknowledgments and Agreements. 

(a)    Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b)    Each Credit Party, the US Administrative Agent, the Canadian
Administrative Agent, the Issuing Lender, the Swing Line Lender and each Lender
party hereto does hereby adopt, ratify, and confirm the Credit Agreement, as
amended hereby (the “Amended Credit Agreement”), and acknowledges and agrees
that the Amended Credit Agreement is and remains in full force and effect, and
acknowledge and agree that their respective liabilities and obligations under
the Amended Credit Agreement, the Guaranty, and the other Credit Documents, are
not impaired in any respect by this Agreement.

(c)    Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Credit Documents, (ii) any of the
agreements, terms or conditions contained in any of the Credit Documents, (iii)
any rights or remedies of the US Administrative Agent, the Canadian
Administrative Agent, or any Lender with respect to the Credit Documents, or
(iv) the rights of the US Administrative Agent, the Canadian Administrative
Agent, any Issuing Lender, the Swing Line Lender or any Lender to collect the
full amounts owing to them under the Credit Documents.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean the Credit Agreement and such Credit
Documents, as amended by this Agreement.  This Agreement is a Credit Document
for the purposes of the provisions of the other Credit Documents.

Section 7.    Reaffirmation of Security Documents.  Each Credit Party (a)
reaffirms the terms of and its obligations (and the security interests granted
by it) under each Security Document to which it is a party, and agrees that each
such Security Document will continue in full force and effect to secure the
Secured Obligations as the same may be amended, supplemented, or otherwise
modified from time to time, and (b) acknowledges, represents, warrants and
agrees that the liens and security interests granted by it pursuant to the
Security Documents are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.





--------------------------------------------------------------------------------

 



Section 8.    Reaffirmation of the Guaranty.  Each US Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the US Guaranteed
Obligations (as defined in the Guaranty), as such US Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such US Guarantor under the Guaranty, in connection with the execution and
delivery of amendments, consents or waivers to the Credit Agreement or any of
the other Credit Documents.

Section 9.    Counterparts.  This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.    Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11.    Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 12.    Governing Law.  This Agreement shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York applicable to contracts made and to be performed
entirely within such state without regard to conflicts of laws principles (other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York).

Section 13.    Entire Agreement. This Agreement, the AMENDED CREDIT AGREEMENT
and the other CREDIT Documents REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, This
Agreement, the Credit Agreement as amended by this Agreement, and the other
CREDIT Documents MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

IN EXECUTING THIS AGREEMENT, EACH PARTY HERETO HEREBY WARRANTS AND REPRESENTS IT
IS NOT RELYING ON ANY STATEMENT OR





--------------------------------------------------------------------------------

 



REPRESENTATION OTHER THAN THOSE IN THIS AGREEMENT AND IS RELYING UPON ITS OWN
JUDGMENT AND ADVICE OF ITS ATTORNEYS.

[SIGNATURES BEGIN ON NEXT PAGE]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

﻿

﻿

 

 

﻿

US BORROWER:

 

 

 

PIONEER INVESTMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

 

 

 

﻿

﻿

﻿

 

 

 

CANADIAN BORROWER:

 

 

 

 

NCS MULTISTAGE INC.

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

﻿

﻿

﻿

 

 

 

PARENT:

 

 

 

 

NCS MULTISTAGE HOLDINGS, INC.

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

﻿

﻿

﻿

 

 

 

INTERMEDIATE PARENT:

 

 

 

 

PIONEER INTERMEDIATE, INC.

 

 

﻿

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

﻿

﻿

﻿

 

 

 

OTHER GUARANTORS:

 

 

 

 

PIONEER NCS ENERGY HOLDCO, LLC

 

 

﻿

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer





[Signature Page to NCS Amendment No. 3]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

NCS MULTISTAGE, LLC

 

 

 

 

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

 

 

 

 

 

 

﻿

﻿

﻿

 

 

 

SPECTRUM TRACER SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

 

 

 

 

 

 

﻿

﻿

﻿

 

 

 

STS LOGISTICS AND ANALYTICS LLC

 

 

 

 

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

 

 

 

 

 

 

﻿

﻿

﻿

 

 

 

STS TRACER SERVICES LTD.

 

 

 

 

 

 

 

By:

/s/ Wade Bitter

 

Name:

Wade Bitter

 

Title:

Chief Accounting Officer and Treasurer

 

 

 

 

 

 

﻿

 

[Signature Page to NCS Amendment No. 3]

 

--------------------------------------------------------------------------------

 

﻿

﻿

 

 

 

ADMINISTRATIVE AGENTS/LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as US Administrative Agent, the Issuing Lender, Swing Line Lender, and a US
Facility Lender

 

 

 

﻿

 

 

 

By:

/s/ Maxwell J. Felts

 

Name:

Maxwell J. Felts

 

Title:

Vice President

﻿

﻿

﻿

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, CANADIAN BRANCH

 

as Canadian Administrative Agent and a Canadian Facility Lender

 

 

 

﻿

 

 

 

By:

/s/ Lindy Couillard

 

Name:

Lindy Couillard

 

Title:

Director

 

 

 

﻿

 

 

﻿

 

 

﻿

 

 

﻿





[SIGNATURE PAGE TO NCS AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

JPMORGAN CHASE BANK, N.A., as a US Facility Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Aman

 

Name:

Ryan Aman

 

Title:

Authorized Officer

 

 

 

﻿





[SIGNATURE PAGE TO NCS AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Facility Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael N. Tam

 

Name:

Michael N. Tam

 

Title:

Senior Vice President

 

 

 

﻿





[SIGNATURE PAGE TO NCS AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------

 



﻿

 

 

 

HSBC BANK CANADA, as a US Facility Lender

 

 

 

 

 

 

 

By:

/s/ Sean Cochrane

 

Name:

Sean Cochrane

 

Title:

Assistant Vice President Corporate Banking

 

 

 

 

By:

/s/ Bruce Robinson

 

Name:

Bruce Robinson

 

Title:

Vice President Energy Financing

﻿

﻿





[SIGNATURE PAGE TO NCS AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------

 



 

HSBC BANK CANADA, as a Canadian Facility Lender

 

 

 

 

 

 

 

By:

/s/ Sean Cochrane

 

Name:

Sean Cochrane

 

Title:

Assistant Vice President Corporate Banking

 

 

 

 

By:

/s/ Bruce Robinson

 

Name:

Bruce Robinson

 

Title:

Vice President Energy Financing

﻿

﻿



[SIGNATURE PAGE TO NCS AMENDMENT NO. 3]

 

--------------------------------------------------------------------------------